Barnes v. Gates, 1997 ND 68, 565 N.W.2d 505|N.D. Supreme Court|Barnes v. Gates, 1997 ND 68, 565 N.W.2d 505[Go to Documents]Filed Apr. 22, 1997IN THE SUPREME COURTSTATE OF NORTH DAKOTA1997 ND 68Lewyn Barnes and Celeste Barnes, Plaintiffs and Appellantsv.George R. Gates, Defendant and AppelleeCivil No. 960240Appeal from the District Court for Morton County, South Central Judicial District, the Honorable Burt L. Riskedahl, Judge.AFFIRMED.Per Curiam.Chad R. McCabe (argued) and Ralph Vinje (appeared), of Vinje Law Firm, 523 North 4th Street, Bismarck, N.D. 58501, for plaintiffs and appellants.William C. Severin (argued), of Severin, Ringsak, & Morrow, 411 North 4th Street, Bismarck, N.D. 58501, for defendant and appellee.Barnes v. GatesCivil No. 960240Per Curiam[¶1] This case arises out of an auto accident in which a jury returned a verdict finding each party equally negligent. Barnes moved for a new trial. The trial court denied his motion for a new trial and he appeals from the court's order. We have held a trial court's denial of a motion for a new trial is purely discretionary and this court will not disturb it on appeal unless there is an affirmative showing of "manifest abuse of discretion." Grinaker v. Grinaker, 553 N.W.2d 204, 207 (N.D. 1996); Johnson v. Schlotman, 502 N.W.2d 831, 836 (N.D. 1993). We conclude the trial court did not manifestly abuse its discretion in denying a new trial. The order is affirmed under Rule 35.1(a)(4), N.D.R.App.P.[¶2]Gerald W. VandeWalle, C.J.Mary Muehlen MaringHerbert L. MeschkeDale V. SandstromWilliam A. Neumann